Citation Nr: 1016960	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  01-03 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
epidural fibrosis, status post hemilaminectomy, foraminotomy, 
and partial pediculectomy at L5.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran had active duty from February 1986 to February 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2003, 
November 2006, and April 2009, the Board remanded this issue 
for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, a remand is required yet again in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2009).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  See also Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).

The Veteran is service-connected for epidural fibrosis, 
status post hemilaminectomy, foraminotomy, and partial 
pediculectomy at L5, currently rated as 10 percent disabling.  
In a September 2008 informal hearing presentation, the 
Veteran's representative indicated that the Veteran's 
symptoms had worsened.  In this regard, the Board noted in 
the April 2009 remand that the most recent VA examination for 
rating purposes was undertaken in February 2006 and that that 
evaluation is the most contemporaneous evidence of the 
Veteran's disability in the claims folder.

Due to the passage of time, the Veteran's representative's 
assertion, and the lack of pertinent contemporary medical 
evidence, the Board remanded this issue in April 2009 in 
order to schedule the Veteran for a VA examination to 
determine the current nature and severity of her service-
connected back disability.  The Veteran was sent an April 28, 
2009, letter, in which she was informed that she was being 
scheduled for a VA examination and would be notified of the 
date, time, and place of the examination.  In a May 8, 2009, 
Report of Contact, it was noted that the Veteran was 
scheduled for a VA examination at the VA Medical Center 
(VAMC) in Memphis on May 23, 2009.  The Veteran requested 
that the examination be rescheduled at the VAMC in Nashville, 
as she felt unsafe at the VAMC in Memphis.  This Report of 
Contact further noted that the Veteran's examination should 
be rescheduled and that the Veteran should be notified of the 
rescheduling of the examination.  

The claims file reflects that an examination was canceled in 
May 2009 due to the Veteran's failure to report.  In an April 
2010 Written Brief Presentation, the Veteran's representative 
argued that the Veteran's request to be rescheduled for a VA 
examination at the Nashville VAMC was approved.  However, the 
evidence of record does not reflect that such an examination 
was rescheduled or that the Veteran was notified of a 
rescheduled examination.  Therefore, in light of the fact 
that the May 2009 Report of Contact indicated that the 
Veteran would be rescheduled for a VA examination in 
Nashville, and it does not appear from the evidence of record 
that any such examination was ever scheduled, the Board finds 
that this issue must regrettably be remanded once again to 
afford the Veteran a VA examination to determine the current 
severity of her epidural fibrosis, status post 
hemilaminectomy, foraminotomy, and partial pediculectomy at 
L5.  If possible, this examination should be conducted at the 
Nashville, Tennessee VAMC.  If it is not possible to schedule 
an examination at the Nashville VAMC, the Veteran must be 
notified of such and offered the opportunity to report to 
another facility.  

Further, the Veteran submitted a statement in June 2009, 
indicating that she recently had a computed tomography scan 
performed at the New Women's Clinic in Nashville, Tennessee.  
She requested that the results of this test be obtained.  In 
the April 2010 Written Brief Presentation, it was clarified 
that this facility was "the new one opened in June 2009 by 
the Nashville VAMC".  VA has an obligation under the 
Veterans Claims Assistance Act of 2000 (VCAA) to assist 
claimants in obtaining evidence, to include relevant records 
from medical care providers.  See 38 C.F.R. § 3.159 (2009).  
Therefore, an attempt must be made to locate any recent 
private treatment records relating to the Veteran's service-
connected epidural fibrosis, status post hemilaminectomy, 
foraminotomy, and partial pediculectomy at L5 that have not 
yet been associated with the claims file.

Additionally, as it is unclear whether or not the New Women's 
Clinic to which the Veteran referred is actually a VA 
facility, any recent VA treatment records that have not yet 
been associated with the claims file should be obtained, to 
specifically include any VA treatment records from November 
2005 to the present and any VA treatment records from a VA 
women's clinic in Nashville. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file any recent VA treatment 
records that have not yet been 
associated with the file, to include 
any VA treatment records from November 
2005 to the present and any VA 
treatment records from the new VA 
clinic in Nashville.

2.  Provide the Veteran a letter 
requesting that she submit sufficient 
information, and if necessary, 
authorization to enable the RO to 
obtain any additional pertinent 
evidence not currently of record, to 
include any medical treatment records 
or CT scans from the New Women's Clinic 
in Nashville, Tennessee relating to her 
epidural fibrosis, status post 
hemilaminectomy, foraminotomy, and 
partial pediculectomy at L5.

The RO should also invite the Veteran 
to submit any pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  Associate 
any records received, including 
negative responses, with the claims 
file.

3.  Thereafter, arrange for the Veteran 
to undergo VA orthopedic and 
neurological examinations for the 
purpose of ascertaining the current 
nature and severity of her service-
connected back disorder.  If possible, 
this examination should be conducted at 
the Nashville, Tennessee VAMC.  If it 
is not possible to schedule an 
examination at the Nashville VAMC, the 
Veteran must be notified of such and 
offered the opportunity to report to 
another facility.  The claims file must 
be made available to the examiner(s) 
for review.  

The examiner(s) is(are) asked to 
discuss all pertinent pathology found 
on examination to be associated with 
this service-connected disability.  In 
particular, the examiner(s) should 
address the presence or absence of the 
following:  muscle spasm, guarding, 
abnormal gait, abnormal spinal contour 
(such as scoliosis, reversed lordosis, 
and abnormal kyphosis), ankylosis 
(favorable or unfavorable) of the 
entire thoracolumbar spine, and 
unfavorable ankylosis of the entire 
spine.  

Also, the examiner(s) should address 
the following:

a)  Provide the range of motion of the 
lumbar spine (extension, forward 
flexion, left and right lateral flexion 
and left and right rotation)-in 
degrees.

b)  Determine whether the back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected back disorder and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  Also, 
the examiner(s) should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the back is 
used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups.

c)  State whether the Veteran has 
intervertebral disc syndrome (IVDS).  
If so, state whether IVDS results in 
incapacitating episodes, and if so, the 
duration of the episodes over the past 
12 months should be reported.

The examiner(s) should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

d)  List all neurological impairment 
caused by the service-connected back 
disability.  Provide an opinion as to 
whether any neurological symptomatology 
equates to "mild," "moderate," 
"moderately severe" or "severe," 
incomplete paralysis or complete 
paralysis of the sciatic nerve.  
Moreover, state whether any other nerve 
is affected and if so state the 
severity of the impairment of the nerve 
affected.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner(s) discuss 
the prior medical evidence in detail 
and reconcile any contradictory 
evidence.

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the issue of 
entitlement to an initial rating in 
excess of 10 percent for epidural 
fibrosis, status post hemilaminectomy, 
foraminotomy, and partial pediculectomy 
at L5.  If action remains adverse to 
the Veteran, provide her and her 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of her claim.  Her cooperation in VA's efforts 
to develop her claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  
Additionally, and in this regard, the Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

